Citation Nr: 1225223	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  08-26 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been presented sufficient to reopen a previously denied claim of entitlement to service connection for a nervous disorder, to include posttraumatic stress disorder (PTSD) and, if so, whether service connection is warranted.

2.  Entitlement to service connection for hypertension, claimed as secondary to the Veteran's service-connected mood disorder and/or hepatitis C.

3.  Entitlement to an evaluation higher than 60 percent for service-connected hepatitis C.

4.  Entitlement to an evaluation higher than 70 percent for service-connected mood disorder.

5.  Entitlement to a compensable evaluation for service-connected status post left inguinal hernia repair.  


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services (VDVS)


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from December 1973 to May 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) above.  

The Board has reviewed both the Veteran's physical claims file and the Veteran's electronic file through the "Virtual VA" system to ensure a complete review of the evidence in this case.   

The record reflects that the Veteran initially requested to be afforded with a hearing before the Board to be held at the local RO on his September 2008 VA Form 9.  However, he later withdrew his request in December 2009.  Accordingly, the Veteran's hearing request is withdrawn.  38 C.F.R. § 20.704(e).   

Also, the Board received correspondence from the Veteran's former attorney in June 2012, wherein she made certain requests purportedly on his behalf.  However, she no longer represents the Veteran.  Her power of attorney was revoked when the Veteran appointed VDVS in June 2010.  See VA Form 21-22 dated in June 2010; see also 38 C.F.R. § 14.631(f)(1).  Thus, the contents of the attorney's letter will be disregarded by the Board.  However, the Board has considered the argument in terms of providing a basis to grant  any of the Veteran's claims, which the Board would do with or without Veteran representation. 

Furthermore, the RO has incorrectly sent mail addressed to the Veteran to his former attorney's mailing address.  See May 11 and May 30, 2012 letters from the RO.  It appears that this error served as the impetus for the attorney's June 2012 submission.  Therefore, the RO is directed to correct this error so that no future correspondence for the Veteran is misdirected to his former attorney.  

The Board further notes that the Veteran was awarded a TDIU effective February 5, 2007 in the February 2012 rating decision.  Therefore, there is no such claim currently before the Board.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  


FINDINGS OF FACTS

1.  In the March 1985 rating decision, the RO denied the Veteran's claim of service connection for a nervous condition, on the bases that there was no evidence of a nervous condition in service or in the available records since separation from service, and there was no evidence of PTSD shown by the evidence.    

2.  Because the Veteran did not appeal the March 1985 rating decision after being notified of his appellate rights, that decision is final.

3.  Evidence received subsequent to the March 1985 rating decision is either duplicative or cumulative of evidence already considered or does not relate to an unestablished fact necessary to substantiate the claim.

4.  The Veteran's portal hypertension has been causally linked to his service-connected cirrhosis of the liver by competent medical opinion.

5.  For the entire claim/appeal period, the preponderance of the evidence weighs against finding that the disability picture associated with the Veteran's hepatitis C more closely approximates near-constant debilitating symptoms such that a 100 percent schedular rating under Diagnostic Code (DC) 7354 is warranted.

6.  For the entire claim/appeal period, the preponderance of the evidence weighs against finding that the disability picture associated with the Veteran's mood disorder more closely approximates total occupational and social impairment due to psychiatric symptomatology such that a 100 percent schedular rating under DC 9435 is warranted.  

7.  For the entire claim/appeal period, the preponderance of the evidence weighs against finding that the disability picture associated with the Veteran's status post left inguinal repair more closely approximates a post-operative residual that is recurrent, readily reducible, and well-supported by truss or belt, or worse, such that a compensable schedular rating under DC 7338 is warranted.  No compensable residuals associated with the residual scar are shown.   


CONCLUSIONS OF LAW

1.  The March 1985 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  New and material evidence has not been presented, and the claim of entitlement to service connection for a nervous disorder, to include PTSD, is not reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.156, 3.159, 20.302, 20.1103 (2011).

3.  The Veteran's hypertension was caused by his service-connected cirrhosis of the liver.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2011).

4.  The criteria for a disability rating higher than 60 percent for the Veteran's hepatitis C have not been met or approximated for the entire claim/appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.114, DC 7354.

5.  The criteria for a disability rating higher than 70 percent for the Veteran's mood disorder have not been met or approximated for the entire claim/appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.1, 4.125, 4.126, 4.130, DC 9435.

6.  The criteria for a compensable disability rating for the Veteran's status post left inguinal repair have not been met or approximated for the entire claim/appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.114, DC 7338.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  The Board has thoroughly reviewed all the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked items of evidence not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

I.   New and Material Evidence

The Veteran's current claim involving service connection for a nervous disorder is grounded upon the same factual bases as his previous claim, which was last denied by the RO in the March 1985 rating decision.  That decision is final.  Generally, it is appropriate for the Board to consider this claim as a request to reopen the previously denied claim rather than an original claim.  Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 2008); see also Ashford v. Brown, 10 Vet. App. 120, 123 (1997) (a new etiological theory does not constitute a new claim). 

In Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996), it was determined that the statutory scheme in 38 U.S.C.A. §§ 5108, 7104 establishes a legal duty for the Board to consider the issue of new and material evidence regardless of the RO's determination as to that issue.  The Board may not consider a previously and finally disallowed claim unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find. 

The Veteran filed his application to reopen his previously denied claim for a nervous condition to include PTSD in 2007.   

Under the applicable version of 38 C.F.R. § 3.156, a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  "New" evidence is defined as evidence not previously submitted to agency decision- makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App 110 (2010). 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as an original claim for benefits.  38 C.F.R. § 3.156(c).     

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening a claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

In the March 1985 rating decision, the RO denied the Veteran's claim for service connection of a nervous disorder, on the bases that there was no evidence of a nervous condition in service or in the available records since separation from service, and there was no evidence of PTSD shown by the evidence.  The Veteran received notification of that decision and his appellate rights in April 1985, but did not appeal the decision.  Thus, the March 1985 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The pertinent evidence of record at the time of the March 1985 rating decision included the Veteran's service treatment records (STRs); DD Form 214; treatment records dated in 1984; the VA Form 21-526 dated in May 1984; and written statements from the Veteran and/or his former representative.  

Since the March 1985 rating decision, a voluminous amount of evidence has been associated with the record, to include additional written statements from the Veteran and/or his current and former representatives, post-service treatment records, and records from the Social Security Administration (SSA).  However, following a detailed review of this evidence, none of the evidence associated with the record since the prior final denial is sufficient to reopen the previously denied claim of service connection for a nervous disorder.  Indeed, there remains no evidence to show that the Veteran currently suffers from PTSD or any other nervous disorder (i.e., anxiety disorder).  See Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV) (providing guidance regarding the classification of mental disorders).  The evidence only shows that the Veteran has been diagnosed with and has received treatment for a mood disorder and a polysubstance abuse disorder.  See, e.g., May 2011 VA mental examination.  The Veteran's mood disorder is already service-connected, and his polysubstance abuse disorder is not subject to service connection under 38 C.F.R. § 3.301.  Moreover, neither of these are problems are indicated to be assoiciated with service.        

Thus, upon consideration of the additional evidence discussed above, we find that new and material evidence has not been presented since the March 1985 denial.  The evidence continues to show that the Veteran did not have a nervous disorder in service and does not currently have a nervous disorder.   Accordingly, because the Board has determined that new and material evidence has not been presented sufficient to reopen the Veteran's previously denied claim of service-connected compensation benefits, the appeal is denied.  

In so finding, the Board notes that it necessarily follows that no new and material evidence pertinent to the current application to reopen was received prior to the expiration of the appeal period for the March 1985 decision such that the provisions of 38 C.F.R. § 3.156(b) would apply.  The Board also notes that no relevant service department records have been associated with the claims file since the March 1985 rating decision such that 38 C.F.R. § 3.156(c) would apply.  

On a final note, the Board notes that the Veteran has continued to petition VA to reopen his previously denied claim for service-connected benefits for a nervous disorder despite the fact that he is already service-connected for a mood disorder.   His mood disorder is evaluated under the same criteria as an anxiety disorder, to include PTSD, by VA.  The Veteran, however, is not shown to be diagnosed with an anxiety (i.e., nervous) disorder.  

It is important for the Veteran to understand that even if he were service connected for a nervous disorder and/or PTSD he would most likely not receive additional VA compensation beyond the evaluation for his mood disorder.  Regardless, the Veteran's petition to reopen his previously denied claim is denied for reasons explained above.   

II.  Service Connection for Hypertension

The Veteran seeks entitlement to service connection for hypertension as secondary to his service-connected mood disorder and/or his service-connected hepatitis C.  

Service connection may be granted for disability which is proximately due to or aggravated by service-connected disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

In the present case, there is ample evidence that the Veteran suffers from hypertension.  Hypertension has been diagnosed by the Veteran's VA medical providers and is listed among his current active problems.  See. e.g., June 2010 discharge summary note; see also May 2010 VA recreational therapy note.    

Also, the May 2011 examining physician found that the Veteran's cirrhosis of the liver caused portal hypertension.   Upon review of the examination report, we find no indication that the physician's medical opinion is inadequate.  The record shows that service connection was established for cirrhosis of the liver as secondary to service-connected hepatitis C in a February 2012 rating decision.  

Thus, as the Veteran's portal hypertension has been causally linked to his service-connected cirrhosis of the liver by competent medical opinion, we find that service connection is warranted on a secondary basis.  


III.  Increased Evaluations

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of the veteran's condition. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

In deciding the Veteran's increased evaluation claims, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119   (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the Court held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased evaluation claims. 
Hepatitis C

The Veteran seeks a disability rating higher than 60 percent for his service-connected hepatitis C.  The Veteran's hepatitis is evaluated under the criteria found at 38 C.F.R § 4.114, DC 7345, for chronic liver disease without cirrhosis (including hepatitis B, chronic active hepatitis, autoimmune hepatitis, hemochromatosis, drug-induced hepatitis, etc., but excluding bile duct disorders and hepatitis C).  The Schedule of Ratings of the Digestive System at 38 C.F.R. § 4.114  provides that ratings under diagnostic codes 7301 to 7329, inclusive 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other. 38 C.F.R. § 4.114.  A single evaluation will be assigned under the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  Id.  Upon review of the evidentiary record and potentially applicable diagnostic codes, we find no other diagnostic code and/or rating schedule under which it would be appropriate to evaluate the Veteran's disability.  See Schafrath, supra.  

A 60 percent rating for chronic liver disease without cirrhosis is prescribed when there is daily fatigue, malaise and anorexia with substantial weight loss (or other indication of malnutrition) and hepatomegaly; or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks, during the past twelve-month period, but not occurring constantly. 

In order for the Veteran to receive the next higher rating of 100 percent rating under DC 7345, the disability picture associated with his service-connected hepatitis C must more nearly approximate near constant debilitating symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain.  However, no such disability picture is shown by the evidence.  

The Board recognizes that the May 2011 examining physician noted that the Veteran demonstrated right upper quadrant tenderness on physical examination.  However, the Veteran is already in receipt of a 100 percent disability rating for cirrhosis of the liver under 7312, which specifically contemplates the Veteran's constant ascites that is refractory to treatment.  Ascites is defined as effusion and accumulation of serous fluid in the abdominal cavity.  See Dorland's Illustrated Medical Dictionary, 162 (30th ed., 2003).  Note (1) under DC 7345 notes to evaluate sequelae, such as cirrhosis or malignancy of the liver, under an appropriate diagnostic code, but do not use the same signs and symptoms as the basis for evaluation under DC 7354 (for hepatitis C) and under a diagnostic code for sequelae (See § 4.14).  Thus, the Veteran's right upper quadrant pain is already contemplated in the disability evaluation assigned for his cirrhosis of the liver and, consequently, such symptomatology may not be also considered in the evaluation for the Veteran's hepatitis.  

Moreover, and importantly, the Veteran wrote in a June 2008 statement that he suffers from symptoms such as fatigue, arthralgia, nausea, and vomiting related to his hepatitis C between five to six months per year.  He similarly wrote on his September 2008 VA Form 9 that he suffers from daily fatigue, nausea, vomiting, and arthralgia for at least twenty-four weeks out of the year due to his hepatitis C.  Thus, by the Veteran's own admission, his reported hepatitis C symptomatology only occurs approximately one half of the year.  The Veteran has provided highly probative factual evidence against his own claim.     

The Board finds that this evidence clearly does not represent near constant and debilitating symptoms as required for the next higher 100 percent disability rating.    

Furthermore, the May 2011 VA medical examiner wrote that the Veteran's hepatitis C symptomatology only resulted in partial limitation in physical activities of activities of daily living.   This evidence militates against a finding of near constant and debilitating symptoms as well.    

Therefore, in consideration of the foregoing, the Board finds that the preponderance of the evidence weighs against the Veteran's increased rating claim for the entire appeal period.  The Veteran is not shown to have near constant debilitating symptoms of hepatitis C at any time relevant to the claim/appeal period.  Accordingly, no staged rating is warranted.  See Hart, supra. 

Furthermore, the Board does not find any symptoms and related functional impairment that are not already encompassed by the currently assigned rating.  For these reasons, referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Mood Disorder

The Veteran seeks a disability rating higher than 70 percent for his service-connected mood disorder.  

The Veteran's mood disorder is evaluated under the criteria found at 38 C.F.R 
§ 4.130, DC 9435.  Mood disorders are evaluated under the General Rating Formula for Mental Disorders.  Upon review, we find no other appropriate diagnostic code and/or rating schedule under which it would be appropriate to evaluate the Veteran's psychiatric disability.  See Schafrath, supra.  

Under the General Rating Formula for Mental Disorders, a 70 percent rating is provided when there is evidence that the psychiatric disability more closely approximates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.    

A 100 percent rating requires evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.   

The GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the Diagnostic and Statistical Manual of Mental Disorders at 32 (4th ed. 1994)). 

The Board will review the evidentiary record in this case to determine whether the Veteran is entitled to an evaluation higher than 70 percent for his service-connected mood disorder for any time relevant to the claim/appeal period. 

At the outset, the Board notes that the record shows a complex psychiatric history, which includes nonservice-connected polysubstance dependence/abuse, in addition to the Veteran's service-connected mood disorder, with significant evidence against the claim that the Veteran even has a disability related to service.  The Court has held that when a claimant has both service-connected and non-service-connected disabilities, the Board must attempt to discern the effects of each disability and, where such distinction is not possible, attribute such effects to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In consideration of the foregoing, the Board has considered all of the Veteran's psychiatric symptoms and diagnoses in reaching its decision regarding entitlement to an increased rating to avoid an prejudice to the Veteran. 

Nonetheless, after careful review of the record, the Board finds that the preponderance of the evidence weighs against the assignment of a higher evaluation for mood disorder for the entire claim/appeal period, for reasons explained below.  

When the Veteran underwent a comprehensive mental disorders evaluation in August 2007 in connection with his claim, the examiner specifically found the degree of impairment associated with the Veteran's mood disorder to be "moderate".  The examiner additionally acknowledged the Veteran's assertion that he was completely unable to perform work, in part, due to his depression but disagreed.  The examiner explained that it was his opinion that the Veteran could perform repetitive, structured, non-stressful work in a setting in which he is relatively isolated from other people, which would help him avoid the conflicts he has when he works with other people.  The examiner added that the Veteran would not be overly stressed or fatigued by performing such work.  Thus, the August 2007 VA mental examination report clearly weighs against the assignment of an increased rating as it does not show that the Veteran's psychiatric disability picture more closely approximates total occupational and social impairment due to psychiatric symptomatology.    

Also, the May 2011 mental disorders examiner acknowledged that the Veteran had difficulty in establishing and maintaining effective work and social relationships but ultimately concluded that his psychiatric symptoms only caused occupational and social impairment with reduced reliability and productivity, which are the schedular criteria commensurate with a 50 percent rating.  The examiner did not in any way indicate that the Veteran had total occupational and social impairment due to psychiatric symptomatology.  Thus, this evidence also weighs against the assignment of a 100 percent schedular rating for the Veteran's mood disorder.  

Furthermore, while the May 2011 mental disorders examiner mentioned that the Veteran was unable to work, he clearly indicated that it was due to chronic depressive condition, in combination with physical disability.  This is consistent with the Veteran's own statements during the course of this appeal.  See, e.g., August 2007 mental disorders examination (Veteran indicated that he was unable to work due to his medical problems, fatigability, and depression); the October 2007 VA Form 21-4138 (Veteran wrote that he was totally disabled and unable to work due to his physical and mental condition).  Thus, this evidence does not in any way suggest that the Veteran's inability to work is due to his psychiatric disability alone.  Rather, it is due to his physical and mental disability combined.  As stated above, the Veteran is already in receipt of a TDIU, which contemplates his inability to sustain or maintain gainful employment due to his service-connected disabilities on the whole.  This evidence certainly does not suggest that the Veteran has total occupational impairment associated with his psychiatric disability alone.             

Moreover, upon review of the record, the Board notes that GAF scores assigned by mental health professionals during the time relevant to the appeal period typically ranged from 45 to 60.  Such scores indicate that mental health professionals regarded the Veteran's psychiatric disability picture as either reflecting moderate symptoms or moderate difficulty in social and occupational functioning or reflecting serious symptoms or serious impairment in social or occupational functioning.  However, no mental health professional has ever indicated that the Veteran has total occupational and/or social impairment due to his psychiatric disability during the claim/appeal period.  This evidence further tends to weigh against the Veteran's increased rating claim.  

Thus, in summary, the VA mental disorders examiners both found that the Veteran showed a moderate level of impairment due to his service-connected psychiatric disability; the May 2011 mental disorders examiner noted that the Veteran's inability to work was due to a combination of his mental and physical disabilities, which is consistent with the Veteran's own repeated statements; and no mental health professional has indicated at any time relevant to this appeal that the Veteran has total occupational and/or social impairment due to his psychiatric disability picture alone.  

Therefore, in consideration of the foregoing, we find that a preponderance of the evidence weighs against the Veteran's increased rating claim for the entire claim/appeal period, and no staged rating is warranted.  See Hart, supra.     

Furthermore, the Board does not find any symptoms and related functional impairment that are not already encompassed by the currently assigned rating.  For these reasons, referral for consideration of an extraschedular rating is not necessary.  Thun, supra.

Left Inguinal Hernia Repair

The disability is evaluated under the criteria found at 38 C.F.R § 4.114, DC 7338 for inguinal hernia.  Upon review, we find no other appropriate diagnostic code and/or rating schedule under which it would be appropriate to evaluate the Veteran's disability.  See Schafrath, supra.  

In the present case, the Veteran's service-connected left inguinal hernia is currently rated as noncompensable under DC 7338. Under that code, a 0 percent rating is assigned when there is evidence of an inguinal hernia that is small, reducible, or without true hernia protrusion, or one that is not operated but remediable.    

A 10 percent evaluation is assignable for a postoperative recurrent hernia, readily reducible and well-supported by a truss or belt.  A 30 percent evaluation is assignable for a small, postoperative recurrent, or unoperated irremediable, inguinal hernia, not well supported by truss or not readily reducible.  A 60 percent evaluation is assignable for a large postoperative and recurrent inguinal hernia, not well supported under ordinary conditions and not readily reducible, when considered inoperable.  38 C.F.R. § 4.114, DC 7338.  

A 10 percent is added for bilateral involvement, provided the second hernia is compensable. This means that the more severely disabling hernia is to be evaluated, and 10 percent, only, added for the second hernia, if the latter is of compensable degree.  See note following 38 C.F.R. § 4.114, DC 7338.

The Board has reviewed the record and finds that the evidence does not demonstrate symptomatology consistent with the criteria for a disability rating higher than the currently assigned 0 percent.  The Board finds that a postoperative recurrent inguinal hernia has not been demonstrated to be either readily reducible, or well supported by a truss or belt.  In fact, no hernia has been shown at any time relevant to the current appeal.  The October 2007 medical examiner noted that examination of the left inguinal region showed no incisional hernia.  The May 2011 medical examiner similarly noted that there was no inguinal hernia noted on examination.  The Veteran also reported at the May 2011 examination that he experienced no residual symptoms or functional impairment as it relates to his left inguinal hernia and was not receiving any treatment for the condition.  Treatment records relevant to the appeal/claim period are consistent with the examination reports and contain no contradictory findings.  Thus, in light of the foregoing, we find that a preponderance of the evidence weighs against the Veteran's increased rating claim for the entire claim/appeal period, and no staged rating is warranted.  See Hart, supra.  

The Board further finds that no separate compensable rating for the Veteran's residual scar status post the left inguinal hernia repair is warranted.  The Veteran's scar was described as well-healed by the October 2007 medical examiner, and there are no contradictory findings of record during the time relevant to the claim/appeal period.  In fact, the Veteran even reported at the May 2011 medical examination that the scar was not painful and he did not experience skin breakdown or functional impairment due to the scar.   Upon physical examination, the examiner noted that the 17.0 centimeter by 0.3 centimeter scar was superficial with no underlying tissue damage, inflammation, or edema; was not painful on examination; demonstrated no skin breakdown; was not disfiguring; and did not result in limitation of motion or function.  Thus, a preponderance of the evidence weighs against finding compensable residuals associated with the scar.     

Furthermore, the Board does not find any symptoms and related functional impairment that are not already encompassed by the currently assigned rating.  For these reasons, referral for consideration of an extraschedular rating is not necessary.  Thun, supra.

IV.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007),  requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and to establish entitlement to the underlying claim for the benefit sought by the claimant.  The claimant must also be notified of what constitutes both "new" and "material" evidence to reopen the previously denied claim.  The Court further held that, in the context of a claim to reopen, VA look at the bases for the denial in the prior decision and describe what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Prejudicial error in VCAA notice has neither been alleged nor shown in this case, as will be explained below. 

Prior to the initial denial of the claims, the RO advised the Veteran of what the evidence must show in order to establish entitlement to service connection for his claimed disorders, and described the types of information and evidence that he should submit in support of his claims in a September 2007 notice letter.  The RO also explained what evidence VA was responsible for obtaining or would assist in obtaining on the Veteran's behalf in support of his claims.  The RO further advised the Veteran of how VA assigns a disability rating and an effective date once service-connection has been established, as required by Dingess.  

Additionally, Kent notice requirements were satisfied by way of the September 2007 notice letter with respect to the claims.  The applicable definition of new and material evidence was provided to the Veteran and he was told to present evidence showing that his claimed disorder existed from military service to the present time. While the June 1979 rating decision was cited as the last final denial rather than the March 1985 rating decision, the reasons provided for denial are essentially the same.  The Veteran was advised that he did not show evidence of treatment in service or at discharge.  Thus, it is reasonable to conclude that he was sufficiently informed that he needed to present evidence of a nervous disorder related to service. 
    
Furthermore, the Veteran has been provided with ample opportunity to submit evidence and argument in support of his claims and to participate effectively in the processing of his claims during the course of this appeal.  Neither the Veteran, his former attorney, nor his current representative has alleged any prejudice with respect to the notice, or lack thereof, received for his claims at any time during the course of this appeal. 

Moreover, the Veteran and his designated representation has been provided with a copy of the above rating decision, the SOC, and the multiple SSOCs issued during the course of his claims/appeals, which include discussion of the facts of the claims, pertinent laws and regulations, notification of the bases for the decisions, and a summary of the evidence considered to reach the decisions.  

Thus, in consideration of the foregoing, the Board finds that the RO sufficiently satisfied the notice requirements with respect to the issues on appeal.  Any timing deficiency has been cured by issuance of proper notice followed by readjudication of the claims.    

Regarding VA's statutory duty to assist in claims development, the RO has afforded the Veteran with medical examinations and medical opinions have been obtained in connection with his service-connection and increased rating claims.  Cumulatively, the examination reports include all relevant findings and medical opinions needed to evaluate fairly the Veteran's claims.  The medical examiners had sufficient facts and data on which to base their opinions.  Therefore, the examination reports are deemed adequate for the purposes of this adjudication.   

The Veteran has not been afforded with a medical examination in connection with his application to reopen the previously denied claim of service connection for a nervous disorder; however, his claim was not found to be reopened by way of the submission of new and material evidence and no medical examination is required. 38 C.F.R. § 3.159(c)(4).

Also, post-service treatment records adequately identified as relevant to the Veteran's claims have been obtained to the extent possible, or otherwise submitted, and are associated with the record.  In this regard, the Board notes that there are treatment records pertinent to the claims adjudicated herein, which were previously considered by the RO and are found in the Veteran's electronic folder through Virtual VA.  Records from the Social Security Administration (SSA) have also been obtained.  

The Veteran has not made the RO or the Board aware of any other evidence relevant to his appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims adjudicated herein.  


ORDER

1.  New and material evidence has not been presented, and the claim of entitlement to service connection for a nervous disorder, to include PTSD is not reopened.  The appeal is denied.

2.  Entitlement to service connection for hypertension as secondary to the Veteran's service-connected cirrhosis of the liver is granted.

3.  Entitlement to an evaluation higher than 60 percent for service-connected hepatitis C is denied.

4.  Entitlement to an evaluation higher than 70 percent for service-connected mood disorder is denied.

5.  Entitlement to a compensable evaluation for service-connected status post left inguinal hernia repair is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


